Dismissed and Memorandum Opinion filed February 7, 2008







Dismissed
and Memorandum Opinion filed February 7, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-07-01082-CV
____________
 
TARSHA JACKSON, et al.,
Appellants
 
V.
 
TRUSTMARK NATIONAL BANK,
Appellee
 

 
On Appeal from the County Civil
Court at Law No. 4
Harris County, Texas
Trial Court Cause No.
904680
 

 
M E M O R
A N D U M   O P I N I O N
This is
an attempted appeal from an order signed December 18, 2007.  The clerk=s record has not been filed; however,
on January 17, 2008, appellee filed a motion to dismiss containing a certified
copy of the trial court=s order.  This order denied appellants= motion to dissolve or quash the writ
of sequestration.




In its
motion to dismiss, appellee claims this court has no jurisdiction because the
order appellants are appealing is an interlocutory order.  Generally, appeals
may be taken only from final judgments.  Lehmann v. Har‑Con Corp.,
39 S.W.3d 191, 195 (Tex. 2001).  Interlocutory orders may be appealed only if permitted
by statute.  Bally Total Fitness Corp. v. Jackson, 53 S.W.3d 352, 352
(Tex. 2001); Jack B. Anglin Co., Inc. v. Tipps, 842 S.W.2d 266, 272
(Tex. 1992) (orig. proceeding).  An order denying a motion to dissolve a writ
of sequestration is interlocutory and not appealable.  Monroe v. General
Motors Accep. Corp., 561 S.W.2d 12, 13 (Tex. Civ. App.BWaco 1978, no writ)(citing to East
& West Tex. Lumber co. v. Williams, 71 Tex. 444, 9 S.W. 436 (1888)); Factory
Outlet, Inc. v. Southline Equip. Co., 2000 WL 21268 at *3 (Tex. App.BAmarillo 2000, no pet.).
Appellants
filed no response.  Appellee=s motion is granted.
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed
February 7, 2008.
Panel consists of Justices Yates, Guzman, and Brown.